\DOO\]O\!.h-LWN*_‘

[\)l\)[\.)[\)[\){\)[\)l\)[\_))-\»-r-\>_\)-a>-‘>->_¢>-\»_a
OO\]O\Lh-ldb~)[\)‘-‘O\DOO\]O\U'|-DL)JN>_‘C

 

net 17 2013

 

 

 

 

CLE;P)< us ols"l slot COLJ;=¢T
gomm:ar\i :)ssmlc'z OF cALlFORNlA
_ BY N\M{\ F)EPL)TY

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORN[A

HOYT HART, Case NO.: 3:16-cv-01460-BEN-MDD

Plaintiff,
ORDER ON PLAINTIFF’S
V- MOTIONS IN LIMINE

SCOTT R_ LARSON, et a]_’ [Docs. 86 and 87]
' Defendants.

 

 

 

On June 13, 2016, Plaintiff Hoyt Hart, a California attorney, filed this action against
his fenner eo-counsel Defendants Scott Larson P.C. and Scott Larson, a Colorado attorney,
as Well as Larson’s clients, Defendants Marvin and Jo Ann Storm. TWo claims remain: (1)
Fraud against Larson, and (2) Quantum Meruit against all Defendants. ln preparation for
trial on February 12, 2019, I-Iart filed two motions in limine to exclude evidence. [Docs.
86 and 87.] For the following reasons, Doc. 86 is DENIED, and Doc. 87 is GRANTED.
I. LEGAL STANDARD

Rulings on motions in limine fall entirely Within this Coui't’s discretion. United
States v. Bensz`mon, 172 F.3d_1121, 1127 (9th Cir. 1999) (citing Luce v. Um`ted States, 469
U.S. 38, 41-42 (1984)). Evidence is excluded on a motion in limine only if the evidence is
clearly inadmissible for any purpose. Fresenius Med. Care Holdings, Inc., v. Baxter Int’l,

Inc., No. C 03-1431 SBA (EDL), 2006 WL 1646113, at *3 (N.D. Cal. June 12, 2006). If

l
3:16-cv-01460-BEN-MDD

 

 

 

\DOO\IO\U\LL»J[\)»-\

l`\)l\)l\)l\)l\-)N[\)[\)l\Jl-*b-=r-¢>_¢»-ar_~>-Ar-\»_-y_a

' settlement, among other allegations Hart seeks to exclude all evidence related to the

 

 

evidence is not clearly inadmissible, evidentiary rulings should be deferred until trial to
allow questions of foundation, relevancy, and prejudice to be resolved in context. See
Bensimon, 172 F.3d at 1127 (when ruling on a motion in limine, a trial court lacks access
to all the facts from trial testimony). Denial of a motion in limine does not mean that the
evidence contemplated by the motion will be admitted at trial. Id. Instead, denial means
that the court cannot, or should not, determine whether the evidence in question should be
excluded before trial. Id.; See also McSherry v. Cin of Long Beach, 423 F.3d 1015, 1022
(9th Cir. 2005) (rulings on motions in limine are subject to change when trial unfolds).
II. DISCUSSION

A. Motion in Limine No. 1 [Doc. 86] - Sanchez v. Hart Judgment

On September 17, 201 8, the California Superior Court entered judgment against Hart
for $18,332,288.32 in Sanchez v. Hart. In the Sanchez First Amended Complaint upon
which the judgment was based, the plaintiff, George Sanchez, alleged that his attorney,
Hart, committed numerous acts of dishonesty, including failing to advise Sanchez that he

had settled part of their case and retaining the money paid to Sanchez pursuant to the

Sanchez judgment and any aspect of the Sanchez case, arguing it has no relevance to the
underlying action and is likely to coniilse the jury. [Doc. 86, p. 3.]

Hart first contends the evidence is inadmissible because it is not relevant See Fed.
R. Evid. 402 (“Irrelevant evidence is not admissible.”). 'I`he Court disagrees As
Defendants argue, Hart’s prior alleged acts of dishonesty described in the Scmchez case are
probative of his character for untruthfulness and admissible under F ederal Rule of
Evidence 608(b) (permitting extrinsic evidence to be inquired into if probative of the
witness’s character for truthn.llness or untruthfulness). See, e.g., United Staz‘es v. Jackson,
882 F.Zd 1444, 1446 (9th Cir. 1989) (“[E]vidence of a witness’s participation in fraudulent
transactions is probative of truthfulness.”).

During trial, the jury will be tasked with evaluating Hart’s testimony regarding

whether Larson was informed of an $8 million offer prior to hiring Hart, whether Larson
2
3:16-cv-01460-BEN-MDD

 

 

\DOO\]O\Lh-I>~UJI\)>-‘

l\)l\JN[\.)[\)[\)NI\)[\)»-I-\r_l>-\»_iJ-l»->_¢>-\,_\
OO`~]O\U`\-LUJ[\)*_‘O\DOO\]O\{J'ILWN*_‘O

 

 

acted with intent to defraud, and whether Hart reasonably relied on Larson’s statements
ln addition, because Hart has not produced any documents indicating how many hours he
worked on the Stomi lawsuit and is not relying on any expert witness, evidence of the time
he spent working on the case will be based entirely on his testimony at trial. Thus, in
making its findings the jury must determine who it believes _ Hart or Larson.

The Sanchez case describes Hart’s past fraudulent conduct toward his own clients,
such as lying about settlement offers, settling portions of the'case without telling his client,
and retaining those settlement proceeds for himself Further, the alleged conduct is recent:
the lawsuit was filed in 2016, and the judgment was entered in August 2018. Such close
proximity in time weighs in favor of its admissibility. See, e.g., U.S. v. Rel`d, 634 F.2d 469,
474 (9th Cir._ 1980) (“The fact that appellant made the false statements eight years prior to
trial did not destroy the relevance of the statements for impeachment purposes.”); see also
Jackson, 882 F.2d at 1448 (permitting prosecution to impeach defendant, disbarred
attomey, with evidence of his misappropriation of client hinds 14 years previously was not
an abuse of discretion). Accordingly, Hart’s alleged prior fraudulent and deceitful
misconduct is relevant because it is highly probative of his character for untruthfiilness.

Hart contends the Sanchez case and judgment should additionally be excluded to
avoid “prejudicial jury connision.” [Doc. 86, p. 6.] The Court may exclude evidence
admissible under Rule 608 “if its probative value is substantially outweighed by a danger
of . . . unfair prejudice, confusing the issues, misleading the jury, undue delay, wasting
time, or needlessly presenting cumulative evidence.” Fed. R. Evid. 403. As already
discussed, the allegations and resulting judgment in Sanchez describe Hart’s fraudulent
conduct and thus, are relevant to Hart’s character for truthfulness Meanwhile, Hart does
not identify any specific prejudice, unfair or otherwise, that Would result from ' the
introduction of this highly probative evidence, claiming only that “jurors might believe that
the Sanchez case and/or judgment somehow matter negatively as to their assessment of
Hart’s conduct in this case.” [Doc. 86, p. 7.] The Court is confident that the jury will be

capable of distinguishing between Hart’s misconduct in Sanchez and the issues at stake in
3
3:16-cv-0146()-BEN-MDD

 

 

\OOO\]O\U\-LL)J[\)»_-

OO\JO\Lh-i>~bll\.)>-‘O\DOO\.IO\U\-l>-L)Jl\)'»-*O

 

 

the present action. Accordingly, the Court cannot find this evidence, though prejudicial to
Hart, is unfairly prejudicial or that the risk of unfair prejudice outweighs the evidence’s
probative value. Thus, for the previous reasons, evidence of Hart’s conduct in Sanchez,
including the judgment entered against him, may be admissible, if offered at trial.] The
motion is DENIED.

B. Motion in Limine No. 2 [Doc. 87] - Hart’s Wife’s Chapter 11 Filing

Hart moves to exclude any mention of the Chapter 11 bankruptcy filed by his wife,
Kristin Wright, which he contends is irrelevant and would result in “prejudicial jury
confusion.” Defendants respond that the bankruptcy filing is entirely relevant because (l)
should Hart prevail, any damages awarded in his case will become part of the bankruptcy
estate and used to pay creditors, and (2) should Defendants prevail, the bankruptcy estate
will likely object on the grounds that Hart lacked standing to pursue the case without the
bankruptcy court’s involvement These hypotheticals however, do not show how Hart’s
wife’s bankruptcy filing is a “f`act . . . of consequence in determining the action, or “has
any tendency to make a fact more or less probable.” Fed. R. Evid. 401.

In addition, Defendants argue the bankruptcy filings contain information about the
“value, operations, and profitability” of Hart’s law practice, which is relevant to Hart’s
quantum meruit claim for the reasonable value of his services Specifically, the bankruptcy
filings’ inclusion of information about Hart’s law practice, experience level, and income
earned over the years may be relevant to determining Hart’s reasonable hourly rate. See

Palmer v. Gregg, 65 Cal.2d 657, 660 (1967) (“The measure of damages in a quantum

 

l Defendants further contend that the Sanchez judgment may be admissible should
Hart testify inconsistently about his prior fraudulent conduct and “open the door,” meaning
the Sanchez judgment may be used to impeach Hart by contradiction However, whether
the extrinsic evidence would be admissible as impeachment by contradiction cannot be
decided in a motion in limine. Thus, if at trial, Defendants determine such evidence is
admissible following Hart’s cross-examination, Defendants must first address the matter
with the Court outside the jury’s presence.

3:16-cv-01460-BEN-MDD

 

 

\OOG\]O\M-LWN»-»

N[\JNNNMNN[\)P-*l_*l_l>_\r-)_ll_lz_\»_~>_¢
OO\]C\LJl-LWNHO\DOO\}O\m-P~WN*_‘O

 

 

meruit claim is the reasonable value of- the services rendered provided they were of direct
benefit to the defendant.”). Although Defendants are correct that this evidence may have
some relevance, albeit slight, the probative value of that evidence is substantially
outweighed by the risks of unfair prejudice to Hart, confusion of the issues, and misleading
the jury. Indeed, the jury is likely to be confused by evidence going to Hart’s wife’s
Chapter 11 bankruptcy and associated filings, including how that evidence relates to the
jury’s credibility determinations and ultimate findings See Fed. R. Evid. 403. Further,
Hart’s wife is not a party to this action, and her bankruptcy filing has little, if anything, to
do with the claims in this lawsuit Accordingly, because these risks substantially outweigh
the evidence’s nominal probative value, the motion is GRANTED.
III. CONCLUSION

F or the previous reasons, Plaintiff" s motion in limine number l, [Doc. 86], is
DENIE]), and motion in limine number 2, [Doc. 87], is G ED.

IT IS SO ORDERED.

  
  

 

Uni d States District Judge

Date: December /%)18 %%'
/HON. oGM. BENIT117

3:16-cv-01460-BEN-MDD

 

 

